Title: To Alexander Hamilton from Alexander Richards, 6 September 1799
From: Richards, Alexander
To: Hamilton, Alexander


          
            sir
            New york Sept. 6th. 1799—
          
          At the time the Troops first Encamped at the Bronks River, it was the opinion of Colo. Smith a sufficient supply of Fuel could be obtained in that neighbourhood, and at a price as much lower than at New york as the expense of getting it to market—by experience we find it impossible to collect any considerable quantity of Wood from that quarter—and must depend on procuring it from the East, a North River by Water—the wood deliver’d at West Chester landing, will cost about the same as at New york—the expense of Carting from the Landing to the Camp about two Dollars ⅌ Cord—
          With consideration I am sir your most obedt. humbl. servt.
          
            Alexr. Richards
          
          Genl. Alexander Hamilton—
        